Citation Nr: 1400871	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  10-02 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral shoulder bursitis.

2.  Entitlement to service connection for arthritis of the right knee.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1993 to February 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied service connection for bilateral shoulder bursitis and bilateral knee arthritis.  The Veteran filed a notice of disagreement (NOD) with these determinations in March 2009, and timely perfected his appeal in January 2010.  Jurisdiction of the Veteran's claims file was subsequently transferred to the RO in Atlanta, Georgia.

On the January 2010 Substantive Appeal, the Veteran requested a hearing before a Member of the Board, sitting at the local RO.  However, he later withdrew the request by correspondence received in September 2011.  See 38 C.F.R. § 20.704(e).

In February 2012 and March 2013, the Board remanded the claims on appeal for further development.  

In a June 2013 rating decision, the Appeals Management Center (AMC) granted the Veteran's claim for degenerative joint disease (DJD) of the left knee and assigned a noncompensable disability rating, effective September 2, 2008.   Subsequently, in an August 2013 rating decision, the AMC increased the Veteran's disability rating for DJD of the left knee to 10 percent, effective July 29, 2013. 

In October 2013, the Board referred this case for a medical expert opinion with the Veterans Health Administration (VHA).  In November 2013, the Board received a VHA medical opinion from the Chief of Orthopedic Surgery.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the above claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.




FINDINGS OF FACT

1.  The Veteran's currently diagnosed bilateral shoulder bursitis had its onset during his active duty service.

2.  The Veteran's currently diagnosed right knee arthritis, had its onset during his active duty service.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for bilateral shoulder bursitis with condition of right acromioclavicular joint and condition of left clavicle and acromion have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.304 (2013).

2.  The criteria for a grant of service connection for right knee arthritis have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

In light of the favorable disposition, a discussion as to whether VA's duties to notify and assist the appellant have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.

II. Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be: (1) evidence of a current disability; (2) evidence of in-service occurrence or aggravation of a disease or injury; and (3) evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Certain listed disabilities may be presumed to have been incurred during active military service if manifested to a degree of 10 percent within the first year following 90 days or more active service. 38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for the evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the Veteran.

The Veteran is claiming entitlement to service connection for bursitis of the shoulders and arthritis of the right knee.  Specifically, the Veteran contends that his joint pain of the knees and shoulders had its onset while he was on active duty.  

The Veteran's service treatment records do not show any complaints or diagnoses of shoulder and/or right knee disabilities.  The record does not contain a discharge examination.  Additionally, the Veteran reported in a December 2012 statement that he was not given a physical prior to his discharge, and was ordered to visit a local post to receive one, but was not checked for any of the problems he currently has.  

In a September 2008 statement, the Veteran reported that he had problems with his knees and shoulders since 1996, during his tour in Bosnia.  When he went to the PA to see if they could solve his medical problems, he was told he was too young to have any problems.  He also reported that he was a mechanic in the Army, and so much of his time was spent in extreme cold weather working on vehicles.  As far as medical records, the Veteran reported that after he was discharged he just dealt with the pain due to medical costs and his low income.  

The Veteran was afforded a VA examination in January 2009.  Upon examination, the Veteran was diagnosed with mild degenerative joint disease of the right knee, chronic bursitis of the right shoulder with question widening of the right AC joint with possible separation with negative clinical evaluation, and chronic bursitis of the left shoulder with irregularity of distal end of the clavicle and acromion with negative clinical evaluation.  Etiology opinions pertaining to the Veteran's bilateral shoulder and right knee disabilities were not rendered at that time.  Therefore, in February 2012, VA medical opinions were requested by the Board in order to determine the etiology of the Veteran's bilateral shoulder and right knee disabilities.

The evidence shows that the claims file was returned to the January 2009 VA examiner.  In a February 2012 supplemental report, the examiner opined that it was less likely than not (i.e., less than 50 percent probable) that the claimed conditions were incurred in or caused by service.  However, the examiner did not appear to consider the Veteran's statements to the effect that he had had problems with the affected joints since at least 1996, during his tour in Bosnia.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  In that regard, the examiner stated only that she had reviewed the claims file and was unable to find any evidence (i.e., recorded documentation) of a problem with the Veteran's right knee or bilateral shoulders during service.  Therefore, the case was again remanded in March 2013 for addendum opinions discussing the Veteran's lay statements.  

The Veteran's claims file was again reviewed by a VA physician in April 2013.  The physician ultimately stated the same exact opinion that she had previously rendered in February 2012, stating that it was less likely than not that the Veteran's bursitis of the shoulders and right knee disability were incurred in or caused by the claimed in-service injury, event, or illness because she was unable to find any evidence of a problem with the right knee or bilateral shoulders while in the military.  In doing so, it appears the examiner again did not consider the Veteran's lay statements.  Thus, the April 2013 opinion was inadequate.  

The Board obtained a VHA medical opinion in November 2013 from the Chief of Orthopedic Surgery.  The physician stated that since there were no records of specific symptoms or disease processes recorded while on active duty, at time of discharge, or between discharge and September 2008 when the Veteran provided a statement indicating he had bilateral shoulder and right knee problems, this meant there were no objective findings to either support or dispute his claims.  As noted above, his statement of persistent pain in his shoulders and right knee beginning while on active duty and continuing up to and beyond his  2008 statement was to be taken as "credible."  If the term "credible" in this context was to be interpreted as synonymous with truthful, then the following conclusions should be taken as his expert opinion.  Both shoulders and the right knee were considered to be greater than 50 percent likely to have had their onset when the Veteran was on active duty.  The present diagnoses could be the end results and/or present conditions of processes initiated many years ago.   

After a careful review of the evidence, the Board finds that pertinent lay evidence, and, in particular, the positive nexus opinion provided by the VHA Chief of Orthopedic Surgery, demonstrate that the Veteran's currently diagnosed bilateral shoulder bursitis and right knee arthritis likely had their onset while he was on active duty.  

As noted above, the February 2012 and April 2013 VA medical opinions are inadequate, as they did not acknowledge or discuss the Veteran's lay statements discussing his shoulder and right knee symptoms since discharge from service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Most significant, is the November 2013 positive nexus opinion by the VHA Chief of Orthopedic Surgery.   The physician concluded that both shoulders and the right knee were considered to be greater than 50 percent likely to have had their onset when the Veteran was on active duty.  The present diagnoses could be the end results and/or present conditions of processes initiated many years ago.  The Board finds this opinion credible and persuasive as it was based on the review of the claims file and the Veteran's medical history.  Accordingly, the Board finds that service connection for bilateral shoulder bursitis with condition of right acromioclavicular joint and condition of left clavicle and acromion and right knee arthritis is warranted. 

      (CONTINUED ON NEXT PAGE)










ORDER

Service connection for bilateral shoulder bursitis with condition of right acromioclavicular joint and condition of left clavicle and acromion is granted.

Service connection for arthritis of the right knee is granted.



___________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


